Exhibit 10.19

[CERUS LETTERHEAD]

December 11, 2009

Caspar Hogeboom

[Home Address Omitted]

Dear Caspar;

On behalf of Cerus Europe B.V. (the “Employer”), it is a pleasure to offer you
the new position of Managing Director, Cerus Europe, reporting to Claes
Glassell, President and CEO, Cerus Corporation.

You were chosen for this position because of your qualifications, proven
performance in your current role and your contributions to Cerus. You were also
offered this position because of Cerus’ strong commitment for providing
employees with learning and career opportunities whenever possible.

Due to this promotion, and in line with the decision of Cerus Europe B.V. Board
of Directors on November 3, 2008, effective November 1, 2008, your employment
agreement dated March 6, 2006 will be amended as follows:

Clause 1.1, 2nd sentence (General Terms) is amended to read as follows:

The Employee will hold the position of Managing Director, Cerus Europe for the
Employer.

Clause 2.1 (Salary and benefits) is amended to read as follows:

The Employee shall be entitled to a gross base salary of EUR 200.000 per year,
to be reviewed annually and to be paid in 12 equal monthly installments of EU
16.666,67 based on a 40 hour working week, inclusive of an 8% holiday allowance.

Clause 2.2 (Salary and benefits) is amended to read as follows:

For the fiscal year ended December 31, 2008, the Employee’s maximum cash bonus
target is 35% of his base gross salary and will be paid annually, if earned, as
per the Employer’s standard guidelines and depending upon business results. For
the avoidance of doubt, the 2008 bonus plan will remain in place, and be
calculated through October 31, 2008. The Employee will receive a new bonus plan
for the fiscal year ending 2009. The granting of the bonus is at the Employer’s
discretion. The Employee can in no event lay claim to a bonus that has not yet
been granted. The granting of a bonus in any given year or during several years
will not create an entitlement for any subsequent years.

 

1



--------------------------------------------------------------------------------

Clause 9 (Non-competition Clause) is replaced to read as follows:

1. During this Agreement and for a period of 12 months after the termination of
the employment, the Employee shall not, without prior written permission from
the Employer, undertake and/or be engaged in any activities in any way or in any
form whatsoever within the Netherlands, whether in his own name, or by means of
and/or in collaboration with or in the employ or other natural or legal persons
which are the same as or similar to the activities of the Employer or the
enterprises affiliated with the Employer. This includes acquiring or owning
shares or depository receipts for shares, whether or not in his own name, in
enterprises affiliated with the Employer, excluding shares officially listed on
a stock exchange not to exceed 1% of the issued shares of such enterprises.

2. During the employment agreement, including any notice periods and for a
period of twelve (12) months after the termination thereof, the Employee shall
refrain, without the Employer’s prior written consent, from soliciting the
employment of or employ any of the Employer staff and shall refrain any form of
business contact with costumers and other business relations of the Employer or
enterprises affiliated with the Employer, even if the initiative for this
business contact comes from these customers and relations.

3. The Employee shall however be free to develop any business during the twelve
(12) months after termination as long as the business does not compete with and
is not in a similar field of any of the business that the Employer and/or
enterprise affiliated to the Employer conducts.

4. This non-competition clause will apply to the following companies: Caridian
BCT, MacoPharma, Octapharma and Grifols.

5. In consideration for the non-competition and non-solicitation obligations
under Clauses 9.1 and 9.2 of this Agreement, the Employer will pay the Employee
twelve (12) months of gross salary; provided that, if the Employer determines at
its discretion to shorten the period of the non-competition and non-solicitation
obligations, then the Employer shall only be required to pay the Employee one
month’s gross salary per month of such restriction.

Caspar, your desire to excel and contribute to the company will continue to help
make Cerus a success!

Sincerely,

 

/s/ Claes Glassell Claes Glassell President and CEO

 

Approved and Accepted  

/s/ Caspar Hogeboom

    Date   21-09-2010   Caspar Hogeboom      

 

2